DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas W. Kelton on May 17th, 2022.

The application has been amended as follows: 

Claim 5 (currently amended): The method of claim 1, further comprising: accessing the at least one inode file object to determine a file index number from the file index numbers based on an inode file FBN corresponding to an inode that represents a file system entity.

Claim 9 (currently amended):  A computing device comprising: 3Application No.: 15/081,520Docket No: 47415.646US01 (P-010139-US-CIP) 
a memory containing non-transitory machine readable medium comprising machine executable code having stored thereon instructions for performing a method of managing file system entities in an object-based storage (OBS); 
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: 
receive a stream of file system entities that include, 
inodes, contained within an inode file, data blocks having data block numbers, and pointers from file block numbers (FBNs) of the inode file to the data block numbers, each of the inodes associated with at least a respective one of the FBNs; 
parse the stream to identify the inodes, the data blocks, and the pointers; and 
replicate the file system entities as objects in an object-based storage (OBS), including 
generating and storing the following in an object-based layout in the OBS: 
at least one inode file object that logically associates the FBNs with file index numbers and logically associates the file index numbers with inode numbers and attribute metadata of the file system entities, wherein the FBNs are arranged in index positions that correspond to index positions of the attribute metadata; 
at least one indirection object that logically associates the inode numbers with respective ones of the data block numbers; and 
at least one data object that contains the data blocks and that logically associates the data block numbers with the data blocks, the at least one data object having: a first object with the data blocks and first indexing and a second object listing the data block numbers with second indexing corresponding to the first indexing.
Claim 13 (currently amended): The computing device of claim 9, wherein the code is further executable by the processor to cause the processor to: access the at least one inode file object to determine a file index number from the file index numbers based on an inode file FBN corresponding to an inode that represents a file system entity.

Claim 20 (currently amended): The non-transitory machine-readable medium of claim 16, wherein the code further comprises code to: access the at least one inode file object to determine a file index number from the file index numbers based on an inode file FBN corresponding to an inode that represents a file system entity.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art Fair (US 2005/0114289) teaches file system with attributes associated with inodes and FBNs in para.[0066, 0076].
Desai (8,825,602) teaches replicating data into object-based storage in col. 1, lines 42-45.
Kuo (US 2011/0016085) teaches file block numbers with data block numbers in para. [0034].
None of the above cited arts teach parsing a stream to identify inodes, data blocks and pointers and replicate file system entries into object-based storage by generating inode file object that logically associates FBNs with index positions which corresponds to index positions of attribute metadata of the file system entries and generating indirection objects that logically associates the inodes numbers with the data block numbers. 
Examiner find no motivation to change systems like what is known above to anticipate the claim that would not rely purely on hindsight reconstruction. Dependents claims depends on the independent claims and they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159